Citation Nr: 1810548	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel







INTRODUCTION


The Veteran served in the Marine Corps from March 1966 to March 1968 and from March 1977 to October 1983.  He served in the Army from December 1995 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he was exposed to herbicides in April and May of 1967 while he was stationed at Camp Hauge in Okinawa, Japan.  He stated that he was exposed to 55 gallon-drums of herbicide that was being stored in open lockers, waiting to be transported to Vietnam.  See November 2011 Statement in Support of Claim.  

However, the Veteran has not yet been afforded a VA examination to determine whether it's as likely as not his ischemic heart disease is related to his service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  In the Veteran's service treatment records there is evidence that the Veteran suffered from pressure, pain, and heart palpitations during a 1999 exam.  The VA examiner noted that the Veteran had been having these symptoms for 5-7 years.  The Veteran left service less than 5 years before this exam.  The Veteran should be afforded an examination to determine the nature and etiology of his ischemic heart disease. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical center records.

2.  Obtain any outstanding private treatment records, specifically including treatment records for the Veteran's ischemic heart disease.  

3.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed ischemic heart disease.  The electronic claims file must be made available to and be reviewed by the examiner. 

Following review of the claims file the examiner should provide opinions regarding:

(a) Whether the Veteran has a current diagnosis of ischemic heart disease based on any necessary testing and the Veteran's medical records. 

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that his ischemic heart disease had its onset in service or is otherwise related to active service, to include exposure to herbicide agents.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






